UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2010 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT«» FEBRUARY 28, 2010 On the cover: VILLX is the symbol for The Villere Balanced Fund; the final numeral also represents the 10 years since the Fund was established by Villere & Co. as New Orleans’ first independent, no-load mutual fund.VILLX is available at a $2,000 minimum investment.The Fund is part of a time-honored Villere & Co. tradition that spans generations. Founded in 1911, the firm has helped families and not-for-profits manage their investments for almost a century. Villere Balanced Fund March 25, 2010 To Our Fellow Shareholders: What a difference a year makes.Our fund finished its semi-annual period one year ago on February 28, 2009 with the S&P 500 at 735.09, and on March 9, 2009, just six trading days later, it bottomed at 676.53.The S&P 500 has rallied an impressive 53.62% in the one year period ending February 28, 2010.The turbulence experienced during those twelve months is strong evidence that stocks were being pummeled based on sheer emotion and panic as opposed to any rational thought.We visited with our management teams and ran worse case scenarios for our investments and while we did not know when our companies stock prices would recover, we felt very comfortable that the valuations accorded to our investments was discounting all of our worst case scenarios, and that the downside risks became limited. This convinced us to maintain our positions and add to existing depressed equity positions. Accordingly our fund returned 10.92% for the six month period ending 2/28/2010, out-performing the Lipper Balanced Index by 3.92%. Since Average Annual Total Returns Inception for Period Ending 2/28/10 6 Mos. 1 Year 5 Years 10 Years 9/30/99 Villere Balanced Fund 10.92% 48.76% 1.11% 3.96% 6.00% Barclays Capital U.S. Intermediate Government/ Credit Bond Index 3.01% 8.24% 5.11% 6.07% 5.87% Lipper Balanced Fund Index 7.00% 38.34% 2.62% 3.08% 3.36% S&P 500 Index 9.32% 53.62% 0.37% -0.31% 0.36% The Fund’s Gross Expense Ratio is 1.31% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com. The stock market continues to appreciate and we feel as if it has the potential to build on itself and move higher.We believe we could see 2.5% GDP growth in 2010.In eight previous recessions the majority of the GDP growth stemmed from the consumer.Historically, in the first recovery year an Villere Balanced Fund average of 64% of growth comes from the consumer, and in the second recovery year it is 84%, so the consumer has got to be healthy.We therefore need to see a reduction in unemployment and a firming of home prices to create the wealth needed to help the consumer. There have been 8.4 million jobs lost since December 2007 when this recession began.On February 6th we saw a larger than expected drop in first time unemployment claims, which may be a precursor to experiencing some recovery in the job market. We continuously hear from many that the market has moved up so far and so fast that it must be time to sell and move money out of the market.2009 was an unusually strong year, but we believe that the market was grossly oversold on March 9, 2009.The S&P 500 is down about 29.3% from the record highs it set back in October of 2007.Comparing ten-year annualized returns, our fund has returned 3.96% annualized, while the S&P 500 has delivered -0.31% annualized returnsWe contend that the market has gone nowhere in a decade and though investors remain exhausted while looking in the rear view mirror, we are content continuing to find bargains while looking through the windshield. We also like to look at mutual fund flows to see where money is being moved.Typically the hot sectors today that attracted the most money were tomorrow’s losers thus these fund flows can act as a contrary indicator.We like to try to identify fads or bubbles whenever possible as our approach is to buy when something is out of favor (inexpensive) and sell when a sector is popular (expensive).We currently believe that there is a bubble in the treasury market.Bonds have been an outstanding asset class as their prices move inversely to interest rates. With rates falling to record lows, due to the Fed interest rate cuts, bond prices have soared.According to Investment Company Institute, $9.24 billion flowed into bond funds for the week ending 3/17/10 as opposed to just $3.23 billion flowing into stock funds.Looking at long-term flows, bonds have received more inflows than equities since October of 2007.We believe that this bubble will pop if interest rates begin to rise over the next few quarters and money could then move from bonds to stocks which should propel stocks higher. One of our better performers has been Pioneer Natural Resources (PXD), an independent oil and natural gas producer with about 91% of production in the US, but also has operations in Tunisia and South Africa.We bought Pioneer in June 2009 and during the past six months it has risen 61%.We became attracted to Pioneer due to the abundance of very low risk opportunities such as the Spraberry field in the Permian Basin in West Texas.This field alone 2 Villere Balanced Fund provides about 20,000 drilling locations that have the potential to provide the company with double digit production growth for another ten years.Recently, investors realized the potential of the 310,000 gross acres Pioneer owns in the Eagle Ford Shale in South Texas.Petrohawk Energy announced a joint venture in November 2009 in the Eagle Ford, helping to confirm our valuation of Pioneer’s acreage. We added to our position in the 7.25% Bank of America Convertible Preferred security in February 2009 at $399, and it currently trades at $978, up 144%.During the past six months it has risen 13% in addition to its annual yield of 8%. We were pleased that their management issues were resolved with the appointment of Brian Moynihan as CEO in January and believe that his leadership will help to stabilize a franchise that will provide value. To quote Warren Buffett, “Be fearful when others are greedy, and be greedy when others are fearful,” we added to this position about a month before the market ultimately bottomed.We wanted to take a position in Bank of America believing that the stock price was moving on pure panic from the media as opposed to any rational considerations.We decided to be higher on the capital structure and enjoy potential upside in the stock price, so we chose the convertible preferred security in an attempt to capitalize on those that were panicked. One name that has not been successful is EPIQ Systems.We added to this position in February 2008 at $12.83 and the stock trades today at $12.31, down 4% in two years; hardly a good investment.The stock price is off 22% in the past six months, possibly resulting from investors’ belief that the economy has turned. As a provider of software to trustees who handle bankruptcy cases, we believe that the bankruptcy business should continue to grow irrespective of the nation’s economic rebound.In their Chapter 7 division, they make money based on the amount of assets held in escrow at Bank of America.Since interest rates are near zero EPIQ has been making very little from this division though they are taking market share and have increased assets to over $2 billion.We believe interest rates are at their low, and that as the economy recovers and rates increase EPIQ could have tremendous leverage in this part of their business.We also believe that from 2011 through 2013 many more companies, especially real estate companies, will have tremendous debt coming due, which could push many into chapter 13, another key market for EPIQ. We have stood by our fund’s objectives in seeking long-term capital growth.We believe that in this turbulent market a balanced fund is the investment vehicle of choice as it offers the stability of fixed income, and the opportunity for growth in equities. 3 Villere Balanced Fund In conclusion, we are confident that our style of conducting extensive research on each company will be key in our pursuit of future success.We continue to invest in companies that we feel have excellent managements and strong earning power, whose potential is yet to be recognized by the investing public. Thank you for your investment in the Villere Balanced Fund. St. Denis J. Villere George G. Villere George V. Young St. Denis J. Villere III Footnotes: The opinions expressed above are those of St. Denis J. Villere, George G. Villere, George V. Young and St. Denis J. Villere III, and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in the report for more complete information regarding Fund holdings.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk; loss of principal is possible.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The Lipper Balanced Fund Index is an equally weighted performance index of the largest qualifying funds in the Lipper Category.The indices are unmanaged and returns include reinvested dividends.The S&P 500® Index is an unmanaged index that is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays Capital U.S. Intermediate Government/Credit Bond Index (formerly known as the Lehman Intermediate Government/Credit Bond Index) measures the performance of United States dollar-denominated United States Treasuries, government-related and investment-grade credit securities that have a remaining maturity of greater than or equal to 1 year and less than 10 years.You cannot invest directly in an index. While the Fund is “no-load”, management and other expenses still apply.Please refer to the prospectus for further details. Must be preceded or accompanied by a current prospectus. The Fund is distributed by Quasar Distributors, LLC.4/10 4 Villere Balanced Fund SECTOR ALLOCATION at February 28, 2010 (Unaudited) Sector Allocation Percent of Net Assets Finance & Insurance % Miscellaneous Manufacturing % Computer & Electronics Manufacturing % Retail Trade % Food Manufacturing % Money Market Funds % Professional, Scientific & Technical Services % Mining % Transportation & Warehousing % Information % Real Estate & Rental & Leasing % Management of Companies & Enterprises % Other Assets in Excess of Liabilities % Total % EXPENSE EXAMPLE For the Six Months Ended February 28, 2010 (Unaudited) As a shareholder of the Villere Balanced Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/09 – 2/28/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, 5 Villere Balanced Fund EXPENSE EXAMPLE For the Six Months Ended February 28, 2010 (Unaudited), Continued but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 9/1/09 Value 2/28/10 9/1/09–2/28/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.16% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2010 (Unaudited) Shares Value COMMON STOCKS: 60.1% Air Transportation: 2.6% PHI, Inc.*1 $ Apparel Manufacturing: 3.1% Carter’s, Inc.* Chemical Manufacturing: 3.4% Abbott Laboratories Clothing & Accessories Stores: 3.5% Collective Brands, Inc.* Computer & Electronic Products: 8.9% ION Geophysical Corp.* Varian Medical Systems, Inc.* Credit Intermediation: 10.0% Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc.* JPMorgan Chase & Co. Food Manufacturing: 6.3% Flowers Foods, Inc. The J.M. Smucker Co. Information Services: 4.1% NIC, Inc. Machinery: 7.1% 3D Systems Corp.* Gulf Island Fabrication, Inc. Oil & Gas Extraction: 4.8% Pioneer Natural Resources Co. Professional, Scientific & Technical Services: 6.3% EPIQ Systems, Inc.* Luminex Corp.* TOTAL COMMON STOCKS (Cost $28,192,776) CONVERTIBLE PREFERRED STOCK: 5.4% Credit Intermediation: 5.4% Bank of America Corp., 7.250%, convertible until 12/31/2049 TOTAL CONVERTIBLE PREFERRED STOCK (Cost $1,867,825) Principal Amount CORPORATE BONDS: 27.5% Building Material, Garden & Supplies Dealers: 4.0% The Home Depot, Inc., 5.400%, $ 03/01/2016 Chemical Manufacturing: 3.5% Du Pont E.I. De Nemours & Co., 4.750%, 11/15/2012 Pfizer, Inc. 6.200%, 03/15/2019 The accompanying notes are an integral part of these financial statements. 7 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2010 (Unaudited), Continued Principal Amount Value CORPORATE BONDS: 27.5%, Continued Computer & Electronic Products: 0.5% International Business Machines Corp., 4.750%, $ 11/29/2012 $ Credit Intermediation: 9.8% BB&T Corp., 4.900%, 06/30/2017 Countrywide Home Loans, Inc., 4.000%, 03/22/2011 First Union National Bank NA, 7.800%, 08/18/2010 JPMorgan Chase & Co., 4.875%, 03/15/2014 Whitney National Bank, 5.875%, 04/01/2017 Food Manufacturing: 0.8% Kraft Foods, Inc. 5.250%, 10/01/2013 Furniture & Related Products: 2.8% Leggett & Platt, Inc., 4.650%, 11/15/2014 Insurance Carriers: 1.4% Prudential Financial, Inc., 5.000%, 01/15/2013 Rail Transportation: 0.2% CSX Transportation, Inc., 7.770%, 04/01/2010 Rental & Leasing Services: 1.6% International Lease Finance Corp., 5.875%, 05/01/2013 Securities & Financial Services: 0.9% Merrill Lynch & Co., Inc., 6.875%, 11/15/2018 Goldman Sachs Group, Inc., 6.875%, 01/15/2011 Transportation Equipment: 2.0% General Dynamics Corp., 5.375%, 08/15/2015 PHI, Inc., 7.125%, 04/15/2013 TOTAL CORPORATE BONDS (Cost $14,392,314) The accompanying notes are an integral part of these financial statements. 8 Villere Balanced Fund SCHEDULE OF INVESTMENTS at February 28, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 6.6% Money Market Funds: 6.6% AIM Treasury Portfolio – Institutional Class, 0.020%^ $ Federated Treasury Obligation Fund – Trust Shares, 0.010% ^ Fidelity Money Market Portfolio – Select Class, 0.172%^ TOTAL SHORT-TERM INVESTMENTS (Cost $3,597,810) TOTAL INVESTMENTS IN SECURITIES: 99.6% (Cost $48,050,725) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 A portion of the security is considered illiquid. ^ 7-day yield. The accompanying notes are an integral part of these financial statements. 9 Villere Balanced Fund STATEMENT OF ASSETS AND LIABILITIES at February 28, 2010 (Unaudited) ASSETS Investments in securities, at value (Cost $48,050,725) (Note 2) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment advisory fees Administration fees Custody fees Fund accounting fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemptions price per share ($54,199,677/3,906,222) shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 Villere Balanced Fund STATEMENT OF OPERATIONS For the Six Months Ended February 28, 2010 (Unaudited) INVESTMENT INCOME Interest $ Dividends Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Registration fees Audit fees Miscellaneous expense Chief Compliance Officer fees Reports to shareholders Legal fees Trustee fees Custody fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Villere Balanced Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 12 Villere Balanced Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended February 28, Year Ended August 31, 2010# Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Total distributions ) Net asset value, end of period/year $ Total return %^ )% )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ % After fees absorbed or recouped %+ % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ % After fees absorbed or recouped %+ % Portfolio turnover rate 9 %^ 39
